                                  Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 1 of 10
                                                          Exhibit A to the Complaint
Location: Bethesda, MD                                                                               IP Address: 108.51.97.98
Total Works Infringed: 81                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             09/26/2020   Blacked      04/20/2019     05/28/2019   PA0002200782
          72A1E3BF06A14C51D5B94015C5BB3C509B381699                               07:34:12
          File Hash:
          3592A9D20AC5312D6034B66F17F68545754793226D2FE6F46E570F43593032E2
 2        Info Hash:                                                             09/24/2020   Blacked      06/13/2020     06/22/2020   PA0002245632
          F1DF7C2B1D8FD00420FBF17A5A42BA81CBC4C25D                               22:25:44
          File Hash:
          656D9E44A6B796CF3CC460338A894A5B54551489EDC8FF4EBDC812FAA0017E5E
 3        Info Hash:                                                             09/22/2020   Blacked      09/21/2020     09/29/2020   PA0002258687
          E9496BC1B3013589D4AAC0C8EFCDE5692E10F62E                               04:17:21     Raw
          File Hash:
          5E469E53EAEF0563C2A211A763A0AA5FD3181F9C701827199E0B4BBB8B4A2C86
 4        Info Hash:                                                             09/16/2020   Blacked      04/10/2019     05/11/2019   PA0002173883
          80494AFA4036C921B131676C3D1A61F5DE378231                               03:06:44
          File Hash:
          85424ED7263189BB726B267E8436C95A6813BF8FA9C33CFAB19E35095E7FBBC4
 5        Info Hash:                                                             09/13/2020   Blacked      07/21/2018     09/01/2018   PA0002119592
          FE14ADE82FF2485EC91596EA5FFA5176B048BE2B                               02:19:15     Raw
          File Hash:
          C161AAA66AB37090297EE2D9AC234DCF2A078F7712FCFC4EBCB65E5B51942831
 6        Info Hash:                                                             09/13/2020   Blacked      08/17/2020     09/05/2020   PA0002255472
          1F20D6A7008B7CCEC3410A20EFACC4AC55CEAADC                               02:03:05     Raw
          File Hash:
          9A1A9C2782555622990015C592A6BA55BE742A35B3ACE638D920D2A4A3D2B1E9
 7        Info Hash:                                                             09/12/2020   Blacked      08/20/2019     09/13/2019   PA0002200701
          94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23                               22:55:56     Raw
          File Hash:
          8F6C453740B37D5E62E645F7B122857B20C711154CF03D4597B1C3C020D30F52
 8        Info Hash:                                                             09/12/2020   Blacked      12/08/2018     12/18/2018   PA0002141919
          A79E1BEA716422681872B46A4AC579C82B92D143                               22:52:50     Raw
          File Hash:
          4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 2 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         09/12/2020   Blacked   08/24/2020   09/05/2020   PA0002255474
       15703C64531B7F3820339C06473B13AB5FC50979                           22:44:54     Raw
       File Hash:
       D4CCC3F901BCC7E6E808078BDD2C1A5A072F48CB12874A84763DB3794B0A7FDD
10     Info Hash:                                                         09/12/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       6EB32DF847E80D6C5B464B5437CACB83D6859117                           22:44:19
       File Hash:
       3D544C0BC82693F95C9787D0467049B078ADA2B10688785A93BC7F9275AA3A4E
11     Info Hash:                                                         09/12/2020   Blacked   03/23/2020   04/17/2020   PA0002246101
       FE5B9EFC4BF17A8689721558696ED93FCC6EB9E2                           22:11:55     Raw
       File Hash:
       8E0DCB59EE4296031AE1C10776D4FD542F63A966F253937709FF7D1ABCB0C5EE
12     Info Hash:                                                         09/08/2020   Tushy     01/01/2018   01/22/2018   PA0002101767
       B630489F04C8118DAEF61613C751E2E19BBBB8C8                           14:59:27
       File Hash:
       D8F5BE738C8979DC16D9A78820012F51BDCE2DF93D380204B066178E4FE736E3
13     Info Hash:                                                         09/08/2020   Blacked   12/23/2019   01/03/2020   PA0002219636
       FF4AA172EC0D469A97A0693DDBA0DC1A4ECC701C                           14:51:05     Raw
       File Hash:
       3DECF0AAB8057B9C37D101B6C483E9EF52900F7E0F64F19DB44D782FD9354CF9
14     Info Hash:                                                         09/08/2020   Tushy     01/11/2019   01/22/2019   PA0002147904
       16964274EEF2DEB09294CF8A21B1AFBB9CC70842                           14:47:09
       File Hash:
       E1E282B1BD1C120CD2CCB60803E8E08E14EC9C2D723967F916AA9A73308D4BF3
15     Info Hash:                                                         09/08/2020   Blacked   12/16/2018   02/02/2019   PA0002154976
       F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880                           14:46:45
       File Hash:
       73E011D3D8ED4641F35C1EAF3696D332B2E07BD9910E55AE95DE1FED1188E1C4
16     Info Hash:                                                         09/08/2020   Tushy     10/23/2018   11/25/2018   PA0002136621
       B3D0AFF7AF8B13A26C8D737D478387C9F742628D                           14:46:43
       File Hash:
       E63B988CD56CC5224BF55A7C519CE38DA6EF5E8080631F0C57231BBE7C6AAB7C
17     Info Hash:                                                         09/08/2020   Blacked   04/10/2018   05/23/2018   PA0002101304
       83E5CC90978D29577233ED709F7716D44CA1DC25                           14:45:43
       File Hash:
       EEB6E66B6C3FFE1EE2426F50B0E190BA3ECEDAC333AA633C9797D352A0D0ADF7
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 3 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         09/08/2020   Vixen     07/03/2018   07/26/2018   PA0002112153
       8F914AD5D985A4614B945A9CBAEA70996038A99E                           14:36:12
       File Hash:
       499AAECDDEB0EF38775D6585DDFB835C753A3B942C24192C172D512837C47F65
19     Info Hash:                                                         09/06/2020   Vixen     10/16/2018   10/28/2018   PA0002130458
       832675DAB93182B2C5E5DA5110D4E3E0660CD182                           22:22:26
       File Hash:
       50A6B55F462056F39EB6959B255BD4E4EC371FF03BE75FBB0B5AD8BDA9585848
20     Info Hash:                                                         09/06/2020   Vixen     03/20/2018   04/12/2018   PA0002091523
       62C92B416712660F3575F3789860DFDB90A1A4C2                           20:40:00
       File Hash:
       4A97D5D295359476C64C4B84E5BE522E8C523ACEAA933976B7EFE235E1D252C9
21     Info Hash:                                                         09/06/2020   Tushy     03/17/2019   04/08/2019   PA0002164888
       73E574E4F56CCBD035DDBA1FCF86A994B22BDB6F                           20:29:45
       File Hash:
       73D05FBDE255FC82E52AEAD342BFCEE21D15312C70D5BFAE282DE0E3B1309945
22     Info Hash:                                                         09/06/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       02313BB63706562C40AAF408F9862AC7619CDCE4                           20:26:14
       File Hash:
       3E4ADDF5C66B609889F6992061B8B215A588FFC675C210D003D961B7CF317278
23     Info Hash:                                                         09/06/2020   Blacked   02/04/2018   03/01/2018   PA0002079189
       082C43A6A41C30507682EB32F25A418C5223436D                           19:56:05
       File Hash:
       525BCD317D68758E91135EEF8FC7EBE05FFE3DD5CAD10F65C4F69FBAB7D02A9C
24     Info Hash:                                                         09/06/2020   Blacked   07/26/2018   09/01/2018   PA0002119594
       35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A                           19:22:57     Raw
       File Hash:
       F997341CFEA250813769A2C58B8CE85C90588C532B71CC9E69B3CB9329FA7EA7
25     Info Hash:                                                         09/06/2020   Blacked   12/11/2018   01/22/2019   PA0002147907
       81E09376DDB4DBE7806032952C003C92FD898CD4                           18:46:20
       File Hash:
       E0CB089B233AA916BFE9DA1BC9EAC94412020D3AA408A6A4CFB754964E5B9D8D
26     Info Hash:                                                         09/06/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           18:39:59     Raw
       File Hash:
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 4 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         09/06/2020   Blacked   12/20/2018   01/22/2019   PA0002147906
       45D4AF0C0675541261833DD3255ABBED35C8CBD4                           18:34:00     Raw
       File Hash:
       4F731D5E327C869637362FF7ADB2E22BA17083F6DCF62EB3C556EDC2FE87FE98
28     Info Hash:                                                         08/31/2020   Blacked   08/31/2020   09/05/2020   PA0002255473
       4F3CAA9D7D8185F294DFF09E8276BDEC62D8A41C                           20:31:06     Raw
       File Hash:
       919E33445946B2E47A9223CBBA2E2666E8F11A358771039219D7B4160EB14A31
29     Info Hash:                                                         08/29/2020   Tushy     12/07/2017   01/04/2018   PA0002097494
       3A7F6BEB952391561E7747B47567444D8EF99790                           20:08:22
       File Hash:
       671483BB1BB98D7AE718670EA8A4939F046D3C3E1AE7C4E00510DC2E374F7A36
30     Info Hash:                                                         08/29/2020   Blacked   01/17/2018   01/24/2018   PA0002101760
       C8D1E5C19A4221AC02A97002AB885906308DAC93                           18:55:42     Raw
       File Hash:
       11372C0354842537CF5F6B3514DF13BD9F161F58C49B18117CB49560C3AD3309
31     Info Hash:                                                         08/29/2020   Vixen     03/20/2019   04/17/2019   PA0002186982
       23118C154A2FD4EBC3BD00500D2DCDEA4F2C56B1                           18:55:02
       File Hash:
       3DA5CEB1E2331B505481C38046515105224F4DBBA22196663E8B26FDDBA4A8E7
32     Info Hash:                                                         08/29/2020   Blacked   02/13/2019   03/24/2019   PA0002183197
       DAAB1603971461BD3D663620ED1313A2096BA184                           18:48:02     Raw
       File Hash:
       208C2094E936E0C81D7BE784548F4DEEC34975FA611D8D2CD633CCB4F288C2C3
33     Info Hash:                                                         08/29/2020   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           18:24:36     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
34     Info Hash:                                                         08/29/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8340DF7A3A5C43A154B8A190F8EB6010786137E1                           18:24:33
       File Hash:
       D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
35     Info Hash:                                                         08/26/2020   Blacked   03/17/2020   04/17/2020   PA0002246171
       4027AF1421AE2D9BED00B53E01979BB89ADD9B1E                           15:17:29     Raw
       File Hash:
       90AB2E788BB710259D4A9DCFD9E2C65C0643D86AC847DAFA0BFED4550E27D3A6
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 5 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         08/16/2020   Blacked   05/02/2018   06/19/2018   PA0002126647
       3D053805CCD7FD3E623BC505E427299B900CCC27                           21:06:30     Raw
       File Hash:
       74E4604D07BC40B6231CC7537ED8F323923AF44FDAC1EBEA201657537C33BB87
37     Info Hash:                                                         08/16/2020   Blacked   03/03/2018   04/17/2018   PA0002116063
       2EA738CC0BED3FB923586330F5946F8C75B594F9                           04:16:13     Raw
       File Hash:
       6FD96382E85D174ACA594472338FD91C266FC7C14832847B3F21118A74994339
38     Info Hash:                                                         08/15/2020   Blacked   11/13/2017   11/30/2017   PA0002098039
       D2EB460A7C696C3A9D62EDCD797DDDD07094F2D5                           23:53:04     Raw
       File Hash:
       877D0C18891243E33B66AA18ED479D27D8386F83F38C8FE709A1EF43D9C06E7F
39     Info Hash:                                                         08/15/2020   Blacked   01/07/2018   01/24/2018   PA0002101759
       43AF666D13FBC2B12953D257F6CA4935FC3CD7B5                           23:22:34     Raw
       File Hash:
       F34A0453DC1A135DD6269A22BD1DEC952B15DB34964CB49EF25E5C0E66F57423
40     Info Hash:                                                         08/15/2020   Vixen     10/01/2019   10/21/2019   PA0002207746
       F7D307B9B96F1FDC726A34CF01F9DC4CB94542D8                           18:29:42
       File Hash:
       54D86252CB9FC5C714BA6E0271E60760D17D8956E85FB9D8EC61D2C56E6A1E8E
41     Info Hash:                                                         08/15/2020   Blacked   03/28/2018   04/12/2018   PA0002091513
       43E0D25E70530A6C6837D3E3EBC16B958F2E24AC                           17:45:40     Raw
       File Hash:
       FE6FD35082C56D4DBBAEEFF99C16EAAB45C0602F2365CD617DFDDD89F06D73AD
42     Info Hash:                                                         08/15/2020   Blacked   05/22/2018   07/14/2018   PA0002128073
       A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10                           17:18:56     Raw
       File Hash:
       0DA0A02F8E265B68005EC6FD03EEAC066D55D2074C9D040A502ED891C041C01C
43     Info Hash:                                                         08/13/2020   Blacked   03/28/2020   04/15/2020   PA0002246108
       DD13D320C0879681AFA6F7DD38CCD9A322401B15                           23:45:43
       File Hash:
       C2C5F23864CB993A3B84F61357D840D411387AA38ED841974D636B320E2CF248
44     Info Hash:                                                         08/13/2020   Tushy     11/17/2017   01/04/2018   PA0002069336
       44F6C759F4752247486CF56C77F44FEA0E1065F2                           20:50:50
       File Hash:
       B5F3A600958B723AD756C1824A61F32D79C2951D7DE7885026524896D4719DE7
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 6 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         08/13/2020   Blacked   12/26/2019   01/27/2020   PA0002223955
       CCFBB306EDF927ECCFB2A0DE17187C2DB1286649                           20:50:49
       File Hash:
       71CB18DF80E67C04754D77C5108BD642EBAF2453946954CDE892950CB7DAF10B
46     Info Hash:                                                         08/13/2020   Blacked   03/13/2019   04/17/2019   PA0002186977
       16532C1256F1D8936C056A44AAECF4E274B576EB                           20:47:03     Raw
       File Hash:
       A96D177318D1B6E7045F96F5FC80064D60A1D95D1C3D2CB1273B78D2ED349D5D
47     Info Hash:                                                         08/13/2020   Blacked   07/01/2018   07/26/2018   PA0002112161
       1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C                           20:46:17     Raw
       File Hash:
       586893E43CB7D0015D78CEB0A8BCD237A3DA3E6EA2BDE57CF7D7278B51BC54BC
48     Info Hash:                                                         08/13/2020   Blacked   10/14/2019   11/05/2019   PA0002210289
       AC8383EA12C6AE92C4E7A88F9693A44094526D7C                           20:42:32     Raw
       File Hash:
       7A5A143A8C69EB2B6D1920689502D81CE571E19ACB335900E72DE6F26F6E492D
49     Info Hash:                                                         08/13/2020   Blacked   09/12/2019   09/25/2019   PA0002203159
       B1837EFE5563C154EEE2F1BE8D008DE5C8C7CD43                           20:32:33
       File Hash:
       099279FAB0CB709722E36CA4703FBC00BE876F9EA6F23108082898D12073FAFC
50     Info Hash:                                                         08/13/2020   Blacked   05/10/2019   07/05/2019   PA0002206368
       6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A                           20:31:32
       File Hash:
       8B1D77EE7A014B7106E69A34DB5318ADFB95AB580E12B4E69E44CE4A4D0FC85D
51     Info Hash:                                                         08/13/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       6ABA9CF9E4EBF6B07494AD041CFADF9F248F2933                           20:27:23
       File Hash:
       C8C6F22464849C0C0886B6FA6C624CECB7FEC5801EF97EBC00EB918B7D1D2B43
52     Info Hash:                                                         08/13/2020   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           19:32:47     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
53     Info Hash:                                                         08/12/2020   Blacked   10/14/2018   11/01/2018   PA0002143424
       284E4E396F1F787478E836FEEF797DE00E33D5E4                           16:10:11     Raw
       File Hash:
       C73311CD2890C6A77952ECBEDBCAEF582E16811B208D95CF9B9474DE8756B0A7
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 7 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         08/11/2020   Blacked   04/20/2018   05/23/2018   PA0002101307
       6485D2C06BE7023990B69BE93812D5066B963ED4                           20:54:43
       File Hash:
       6BD50384C2A3D1B2EB118CCD6446810BFA75029F99661CE43DE6218B26DE128D
55     Info Hash:                                                         08/11/2020   Blacked   12/06/2017   01/04/2018   PA0002097418
       7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3                           19:09:18
       File Hash:
       926027C8A4F2458C26CBFD5B8F0F2C5CB249012E5DF79AA4493326F8BDF1A655
56     Info Hash:                                                         08/11/2020   Vixen     10/26/2018   12/10/2018   PA0002145824
       958114234F010ED12787587C6B9FA13E19388CF1                           19:06:49
       File Hash:
       17C933C89E74662BB0E434F950700350EFBF8409B3B5B23B799B9C7E11D2DFA7
57     Info Hash:                                                         08/11/2020   Blacked   02/26/2019   03/31/2019   PA0002163980
       4B9E0DF0E3594DC1E77FE5C08FA2A6FEA65979DC                           18:42:03     Raw
       File Hash:
       6D0B00FE6045563EFFA36214E2784DFAE617E37E8DBCA72A35C1F9D1D75D314F
58     Info Hash:                                                         08/11/2020   Blacked   12/26/2018   02/02/2019   PA0002155307
       3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57                           18:41:40
       File Hash:
       08AD74E95AD3720928E97453FC2F04E16A2221467A2120B727DEE1BA6BF28384
59     Info Hash:                                                         08/11/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       549D81C2E31A1CB34CE19937D9D3CEE671D29A4C                           16:52:13
       File Hash:
       C8CCB78689D918D0D79665B3B33C13341BA46849EA640AFB43423CF912D9BAE6
60     Info Hash:                                                         08/09/2020   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           21:00:21     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
61     Info Hash:                                                         08/06/2020   Vixen     10/31/2017   12/05/2017   PA0002097990
       2CB43429526775645D5837FE2C63CFFB1B0D2802                           06:14:23
       File Hash:
       EB2B5C92F269F5EA20F2A1DBD939200B14E14F55045A50A115DD1760BBCFDE20
62     Info Hash:                                                         08/06/2020   Blacked   11/11/2017   11/27/2017   PA0002098000
       7AA9EE0B623B3876BDBBB4854D311BA014697009                           06:12:14
       File Hash:
       577DD7CC610D0E87E1C3540C9B8C3AC9468189E7F0EDCD628D3AD9AAC0E2209B
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 8 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         08/06/2020   Blacked   09/22/2018   11/01/2018   PA0002143419
       3981818C672261E5A1A0D5B561F7A7FEF98A7805                           05:56:50
       File Hash:
       35C429C3F1AF53B7D00E899665896B85A9252E0DFB8DF5CEF31D564AF0FBA1F0
64     Info Hash:                                                         08/06/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       FB4C20732176FA0C5194BF272983EE8EE1CFDA16                           01:26:52     Raw
       File Hash:
       68B5CBC7E02BA6735B245E1ED8A412CDE3C393E2D890E2151360A81DC93C2DAB
65     Info Hash:                                                         08/05/2020   Blacked   11/11/2018   11/25/2018   PA0002136642
       E429ECEA3CC731EE2C160A6E4D77991FECDF8897                           22:15:06
       File Hash:
       943CE63AF177C286436B0F920E4BF8839892501E7E9A9946C2E284728D74543F
66     Info Hash:                                                         08/05/2020   Blacked   01/12/2018   01/23/2018   PA0002101755
       CE6656A7C36384264CCC7DBE7DF2D42A9A040C19                           21:59:21     Raw
       File Hash:
       2E6E7835710AEDB51A231F307AB3DB28B41FAC1C6952ABE6329EE7127E4E8EE0
67     Info Hash:                                                         08/02/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       2DB957887A10E8246EF3A3DA094E8DFC20643F2F                           22:22:47
       File Hash:
       F9D00CAEEB69E94196F0F3E1FFF6496D42369A28FFDCAF8572F3B1B9162FD22D
68     Info Hash:                                                         08/02/2020   Blacked   05/23/2020   06/22/2020   PA0002245638
       9E44731E8EC3B6FD476E0A33695303251A58C476                           20:54:10
       File Hash:
       6E310240066A7148AF3E41F974E2DF798485CC20CD9169B21ACB3B29F1F08140
69     Info Hash:                                                         08/02/2020   Blacked   04/07/2018   06/19/2018   PA0002126641
       06F79434931C13FC439AF646206E698DBF9E6913                           20:16:34     Raw
       File Hash:
       54F831A3FC2037FD0A192B3EB719A6689B82A4FB1BD39A5875868492F4308E36
70     Info Hash:                                                         07/29/2020   Tushy     09/28/2017   10/10/2017   PA0002086160
       3637879FCB7A309DC4BA4B9F7C2D9FB1905E7544                           00:42:25
       File Hash:
       6B7F168D8CAFD64B34D20A3E69DCF9FC9E781767E03D109BC7FD8A167594AB2D
71     Info Hash:                                                         07/28/2020   Blacked   02/06/2018   02/20/2018   PA0002104186
       73098F3107FBE8E4AE1441F54DB3A42BC0D2E71E                           20:56:12     Raw
       File Hash:
       C88CE55D4CA442C9F66D7DA0732C0FCBEECEEBB72667F2A8722F0DE553A7990D
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 9 of 10
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         07/28/2020   Blacked   01/02/2018   01/26/2018   PA0002101761
       2D0A58AC281F78D3727962D95C09C7F154AE8142                           20:37:19     Raw
       File Hash:
       8F50BCF41DEEA9CB475E77E05BFE90341DA3F03214D1506CC7B08009A850E053
73     Info Hash:                                                         07/28/2020   Blacked   11/21/2017   01/04/2018   PA0002069353
       435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB                           20:04:25
       File Hash:
       8F74612BA49DD11453B67916E736AD80C4332F81DD3BEC3B3F8DF020DC2F0612
74     Info Hash:                                                         07/28/2020   Tushy     07/20/2017   08/11/2017   PA0002046869
       774A2CED1D4C60BC032A3D8767D4CB89D2EE3DB4                           20:01:56
       File Hash:
       7B8624D944BEC47E9A8C32B8CB9AE8D1FBC0AF5A973F1969B4AA2275F1F454B8
75     Info Hash:                                                         07/28/2020   Blacked   03/21/2018   04/12/2018   PA0002091520
       2F73A144B780B7D386C021B9DFCA2C674931DEE8                           19:57:19
       File Hash:
       F85AE75227D8B66E7A0DEAC0477536890D8F9ECE99E4FA681CC88AAEC3688FDF
76     Info Hash:                                                         07/28/2020   Blacked   09/27/2018   11/01/2018   PA0002143428
       0616906E5B0D445A8FB469D45908C91D24F6CD2F                           19:56:47
       File Hash:
       9AC3BBF9185D5F2498389B013DAD21FC070F127E17E3B94B23F09A5C26518E53
77     Info Hash:                                                         07/27/2020   Tushy     07/30/2019   08/22/2019   PA0002195506
       05EBD8C29118D473550899941352F12A097DDC23                           06:03:34
       File Hash:
       BEAA0130023E4E46AD715FDF6EC6BECFE10D6F1EAC3BF60423DAA9EABA50788A
78     Info Hash:                                                         07/27/2020   Blacked   03/01/2019   03/31/2019   PA0002163976
       EAB3533FB381C799B59AAA64A20DF16CE3C18A18                           06:01:34
       File Hash:
       8EACC9C021727EBBEF8D7686F98200CCE8C26D84CE88A7D7D44DD10C0794D8E8
79     Info Hash:                                                         07/27/2020   Tushy     10/28/2017   12/04/2017   PA0002098014
       4FD530AFCD695ED8E130447A426E45259006C41E                           05:32:50
       File Hash:
       114B28600C61805C5EA92098616217C3D72F0BC75FCAD70082F78B1C9078A3A3
80     Info Hash:                                                         07/27/2020   Blacked   06/01/2018   07/14/2018   PA0002128077
       9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790                           05:07:17     Raw
       File Hash:
       CA8843DC14DBC4CFFB2D7BCA9970DACE3D7D26DC624B5F1FAAA70E2FD66D2B99
                               Case 8:20-cv-02945-TDC Document 1-1 Filed 10/12/20 Page 10 of 10
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
81     Info Hash:                                                         07/27/2020   Tushy   04/01/2018   04/17/2018   PA0002116061
       FF487258F6D9E2E846445A223A569DF217B200E8                           04:16:43
       File Hash:
       B16CC40704C8777313159AF09453C1228654A5E6AAEE05E06CA2EE871A8BB6C2
